DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 28 February 2022.  Claims 1, 3-6, 8-11, and 13-15 are currently under consideration.  The Office acknowledges the amendments to claims 1, 4, 6, 9, 11, 14, and 15, as well as the cancellation of claims 2, 7, and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Pub. No. 2019/0209843 A1; cited in the previous Office action; hereinafter known as “Park”), in view of Hamner et al. (U.S. Pub. No. 2021/0283400 A1; cited in the previous Office action; hereinafter known as “Hamner”).
Regarding claim 1, Park discloses a system for delivering sensory stimulation (Abstract; Fig. 1), comprising: a sensor 130 configured to measure autonomic nervous system activity information of a user during a sleep session ([0054]; [0057]; [0086]); a sensory stimulator 150 configured to deliver sensory stimulation to the user during the sleep session ([0009]; [0054]; [0059]; [0086]; [0102]); and a computer system 110/120/140 that comprises one or more physical processors operatively connected 
Regarding claim 3, the combination of Park and Hamner discloses the invention as claimed, see rejection supra, and Park further discloses that the provided input causes the sensory stimulator to deliver the sensory stimulation to the user when the determined parasympathetic nervous system information is above a predetermined threshold ([0096]-[0100]), and wherein the computer system is configured to obtain user input parameter information and to determine the predetermined threshold based on the user input parameter information ([0015]; [0029]; [0058]; [0083]-[0084]).
Regarding claim 4, the combination of Park and Hamner discloses the invention as claimed, see rejection supra, and Park further discloses that the sensory stimulation is selected from the group consisting of olfactory stimulation, auditory stimulation, visual stimulation, touch stimulation, taste stimulation, haptic stimulation, peripheral stimulation, transcranial stimulation, transcranial magnetic stimulation, electric stimulation, and magnetic stimulation ([0059]).
Regarding claim 5, the combination of Park and Hamner discloses the invention as claimed, see rejection supra, and Park further discloses that the computer system is configured to determine sympathetic nervous system information based on the obtained autonomic nervous system information of the user, and provide input to the sensory stimulator based on the determined sympathetic nervous system information, the provided input causing the sensory stimulator to stop delivering the sensory stimulation to the user based on the determined sympathetic nervous system information ([0024]-[0025]; [0038]-[0039]; [0081]; [0100]).
130, autonomic nervous system activity information of a user during a sleep session ([0054]; [0057]; [0086]); determining, using the computer system, parasympathetic nervous system information based on the obtained autonomic nervous system activity information of the user ([0069]-[0070]), and providing, using the computer system, input to a sensory stimulator 150 based on the determined parasympathetic nervous system information, the provided input causing the sensory stimulator to deliver the sensory stimulation to the user based on the determined parasympathetic nervous system information ([0054]; [0059]; [0071]-[0078]; [0091]-[0100]).  Park fails to discloses that the sensor is selected from the group consisting of a respiratory effort sensor, a blood pulse wave sensor, a blood pressure sensor, a body temperature sensor, and a digestive activity sensor.  Hamner discloses a similar method for delivering sensory stimulation during sleep (Abstract; [0068]-[0069]) that uses a sensor to measure autonomic nervous system activity and parasympathetic nervous system information, wherein the sensor can be a heart rate variability sensor (as in Park) or can be selected from the group consisting of a respiratory effort sensor, a blood pulse wave sensor, a blood pressure sensor, a body temperature sensor, and a digestive activity sensor ([0056]-[0057]; [0070]; [0124]; [0174]; [0191]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park with a respiratory effort or blood 
Regarding claim 8, the combination of Park and Hamner discloses the invention as claimed, see rejection supra, and Park further discloses that the provided input causes the sensory stimulator to deliver the sensory stimulation to the user when the determined parasympathetic nervous system information is above a predetermined threshold ([0096]-[0100]), and further comprising obtaining user input parameter information and determining the predetermined threshold based on the user input parameter information ([0015]; [0029]; [0058]; [0083]-[0084]).
Regarding claim 9, the combination of Park and Hamner discloses the invention as claimed, see rejection supra, and Park further discloses that the sensory stimulation is selected from the group consisting of olfactory stimulation, auditory stimulation, visual stimulation, touch stimulation, taste stimulation, haptic stimulation, peripheral stimulation, transcranial stimulation, transcranial magnetic stimulation, electric stimulation, and magnetic stimulation ([0059]).
Regarding claim 10, the combination of Park and Hamner discloses the invention as claimed, see rejection supra, and Park further discloses determining sympathetic nervous system information based on the obtained autonomic nervous system information of the user, and providing input to the sensory stimulator based on the determined sympathetic nervous system information, the provided input causing the 
Regarding claim 11, Park discloses a system for delivering sensory stimulation (Abstract; Fig. 1), comprising: a means 130 for measuring autonomic nervous system activity information of a user during a sleep session ([0054]; [0057]; [0086]); a means 150 for delivering sensory stimulation to the user during the sleep session ([0009]; [0054]; [0059]; [0086]; [0102]); and a means 110/120/140 ([0054]-[0056]) for executing machine-readable instructions with at least one physical processor, wherein the machine-readable instructions comprise: obtaining, from the means for sensing, autonomic nervous system activity information of the user, determining, using the means for executing, parasympathetic nervous system information based on the obtained autonomic nervous system activity information of the user ([0069]-[0070]), providing, using the means for executing, input to the means for delivering based on the determined parasympathetic nervous system information, the provided input causing the means for delivering to deliver the sensory stimulation to the user based on the determined parasympathetic nervous system information ([0071]-[0078]; [0091]-[0100]).  Park fails to discloses that the means for measuring is selected from the group consisting of a respiratory effort sensor, a blood pulse wave sensor, a blood pressure sensor, a body temperature sensor, and a digestive activity sensor.  Hamner discloses a similar system for delivering sensory stimulation during sleep (Abstract; [0068]-[0069]) that uses a means for measuring autonomic nervous system activity and parasympathetic nervous system information, wherein the means for measuring can be 
Regarding claim 13, the combination of Park and Hamner discloses the invention as claimed, see rejection supra, and Park further discloses that the provided input causes the means for delivering to deliver the sensory stimulation to the user when the determined parasympathetic nervous system information is above a predetermined threshold ([0096]-[0100]), and further comprising obtaining user input parameter information and determining, using the means for executing, the predetermined threshold based on the user input parameter information ([0015]; [0029]; [0058]; [0083]-[0084]).
Regarding claim 14, the combination of Park and Hamner discloses the invention as claimed, see rejection supra, and Park further discloses that the sensory stimulation is selected from the group consisting of olfactory stimulation, auditory stimulation, visual stimulation, touch stimulation, taste stimulation, haptic stimulation, peripheral 
Regarding claim 15, the combination of Park and Hamner discloses the invention as claimed, see rejection supra, and Park further discloses that the machine-readable instructions comprise determining sympathetic nervous system information based on the obtained autonomic nervous system information of the user, and providing input to the means for delivering based on the determined sympathetic nervous system information, the provided input causing the means for delivering to stop delivering the sensory stimulation to the user based on the determined sympathetic nervous system information ([0024]-[0025]; [0038]-[0039]; [0081]; [0100]).

Response to Arguments
Applicant’s arguments with respect to the claim objections and the rejections under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments.  The objections and rejections have been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as detailed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/THADDEUS B COX/Primary Examiner, Art Unit 3791